UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4275


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANTE XAVIA DUFFY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00256-WO-1)


Submitted:   September 23, 2014          Decided:   September 25, 2014


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Terry M. Meinecke, Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dante          Xavia    Duffy      pled        guilty    to    possession       of    a

firearm   by      a    person        previously         convicted         of    a    felony,     in

violation    of       18    U.S.C.    §§    922(g)(1),         924(a)(2)         (2012).       The

district court sentenced him to 84 months’ imprisonment.                                    Duffy

appeals, challenging the reasonableness of his sentence.                                         We

affirm.

            Duffy contends that the sentence imposed was greater

than   necessary           to    achieve       the    goals     of    sentencing         and     is

therefore    unreasonable.                We     have      reviewed       the       sentence   and

conclude that it was properly calculated and that the sentence

imposed was reasonable.               See Gall v. United States, 552 U.S. 38,

51 (2007); United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).      The district court followed the necessary procedural

steps in sentencing Duffy, appropriately treated the Sentencing

Guidelines as advisory, appropriately considered the 18 U.S.C.

§ 3553(a)      (2012)           factors     in       light     of     Duffy’s         individual

characteristics            and     history,          and    adequately          explained      the

sentence.      Notably, the court emphasized the seriousness of the

offense conduct and the fact that Duffy committed the instant

offense within five months of release from a lengthy sentence

imposed for a prior felony conviction.                              We conclude that the

district court did not abuse its discretion in imposing the 84-

month sentence.             See Gall, 552 U.S. at 41; United States v.

                                                 2
Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying appellate

presumption of reasonableness to within-Guidelines sentence).

               Duffy also asserts that the district court abused its

discretion       when    it     declined         to     run     the     instant       sentence

concurrent       to     an     anticipated            sentence        for     violation         of

supervised       release.           The     district          court     acknowledged           its

authority      to     impose    a    concurrent         sentence.           See     18    U.S.C.

§ 3584(a) (2012); Setser v. United States, 132 S. Ct. 1463, 1468

(2012).         However,       in    light       of    the     Sentencing          Guidelines’

recommendation         that    a    sentence          for    violation        of    supervised

release should be served consecutively, the district court noted

that a violation of supervised release is a separate matter and

declined to order the sentences to be served concurrently.                                      We

find    that    this    decision      was       an    appropriate       exercise         of    the

court’s discretion.            See United States v. Puckett, 61 F.3d 1092,

1098-99 (4th Cir. 1995).

               Concluding      that       the    84-month       sentence       imposed         was

reasonable and within the district court’s discretion, we affirm

Duffy’s sentence.             We dispense with oral argument because the

facts   and     legal    contentions            are   adequately       presented          in   the

materials      before    this       court       and   argument        would    not       aid   the

decisional process.



                                                                                      AFFIRMED

                                                 3